JudgmentSupreme Court, Bronx County, entered on March 15, 1977, unanimously modified, on the law and on the facts, and a new trial ordered on the issue of damages for the wrongful death claim, unless plaintiff, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the trial court a written stipulation consenting to reduce the verdict in his favor on the wrongful death claim to $27,827, and to the entry of an amended judgment in accordance therewith. Except, as so modified, the judgment appealed from is affirmed, without costs or disbursements. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages for wrongful death proven by plaintiff warranted a verdict no greater that the $27,827, including the $2,827 funeral bill, to which plaintiff’s recovery on that claim should be limited. The court has examined the damages for pain and suffering but does not find excessive the $10,000 verdict on that claim. Concur—Kupferman, J. P., Lupiano, Markewich, Yesawich and Sullivan, JJ.